DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 11/11/2022 is acknowledged.
Claims 1-8 and 10-30 have been amended.
Claims 1-30 remain pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 11-21, 23-25, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US20200313743A1).

Regarding claims 1 and 25,
Park (Title: “Method and Apparatus for…Sidelink Channel State Information Acquisition”) discloses a transmit (Tx) user equipment (UE) (Fig. 16), comprising a memory (paragraph 267); and one or more processors (Fig. 16, controller 1610) operatively coupled to the memory, the memory and the one or more processors configured to perform a method (Fig. 14-15) of wireless communication, comprising receiving, from a network, a first downlink control information (DCI) that triggers sidelink channel state information (CSI) reporting from a receive (Rx) UE to the Tx UE (Fig. 9A, Fig. 14, S1400; paragraph 172, 178, 181; CSI reporting enabled for sideline between Tx and Rx UEs signaled via higher layer/RRC or DCI from base station).
Park further shows transmitting, to the Rx UE, a request for CSI based at least in part on the first DCI (Fig. 14, S1410-1420), receiving, from the Rx UE, a CSI report based at least in part on the request (Fig. 15, S1500-1510; paragraph 180, 186-195) and at least one of: a second DCI from the network node to the Rx UE, or the first DCI, indicating a sidelink grant for transmitting the CSI report to the Tx UE (paragraph 180, 186-195; receiver UE receives from a transmitter UE a SL CSI-RS, which has been determined to be transmitted based on enabling/i.e. grant information of CSI reporting within a resource assigned (through DCI or SCI) for PSSCH/sidelink transmission); and transmitting, to the network node, the CSI report received from the Rx UE (paragraph 203).

Regarding claims 13 and 28,
Park (Title: “Method and Apparatus for…Sidelink Channel State Information Acquisition”) discloses a receive (Rx) user equipment (UE) (Fig. 17), comprising a memory (paragraph 267); and one or more processors (Fig. 17, controller 1710) operatively coupled to the memory, the memory and the one or more processors configured to perform a method (Fig. 14-15).
Park shows receiving a grant for sidelink channel state information (CSI) reporting in at least one of DCI from a network node or SCI from a transmit UE (paragraph 138, 175, 180-181, 195; UE configured with grant configured for sidelink transmission; information region indicating whether CSI-RS is to be transmitted through DCI or SCI when PSSCH/sidelink transmitted for receiver UE), receiving, from the Tx UE, a request for CSI (Fig. 15, S1500); and transmitting, to the Tx UE or a network, a CSI report based at least in part on the grant and the request (Fig. 15, S1510; paragraph 203).

Regarding claims 3 and 27,
Park discloses the CSI report is based at least in part on the first DCI and transmitting sidelink information to the Rx UE that includes the sidelink grant (paragraph 138, 175, 180-181, 195; Rx UE configured with grant configured for sidelink transmission; information region indicating whether CSI-RS is to be transmitted through DCI when PSSCH/sidelink transmitted for Rx UE).

Regarding claims 4 and 27,
Park discloses the CSI report is transmitted to the network node based at least in part on an uplink grant associated with the network node (paragraphs 83-84, 203; RA response includes UL grant, C-RNTI and preamble ID received by the base station). 

Regarding claims 5 and 27,
Park discloses receiving the first DCI indicates an uplink grant for transmitting the CSI report to the network node (paragraphs 83-84, 138, 175, 181, 203; base station acquires CSI for a UE through PUCCH/PUSCH, indicated via UE-specific higher layer signaling, i.e. DCI, RRC).
Regarding claims 6 and 21,
Park discloses transmitting the CSI report is transmitted to the network node based at least in part on a scheduling request procedure (paragraph 80, 87, 103, 144, 178-180, 201-203; base station acquires CSI for a UE through PUCCH/PUSCH, scheduled via UE-specific higher layer signaling, i.e. DCI, RRC).

Regarding claim 7,
Park discloses the CSI report indicates an Rx UE identifier associated with the Rx UE (i.e. UEs inherently uniquely identified via i.e. RA-RNTI; Fig. 14-15; paragraph 83).

Regarding claim 9,
Park discloses transmitting, to the Rx UE, an indication of a Tx UE identifier associated with the Tx UE (Fig. 14-15; paragraphs 83, 206-207).

Regarding claims 11, 12, 23, and 24,
Park discloses the Tx UE is in coverage with the network node and the Rx UE is in coverage or out-of-coverage with the network node (Fig. 8; paragraph 101).

Regarding claims 14 and 15,
Park discloses the grant is a sidelink grant and received in downlink control information (DCI) from the network node or sidelink control information received from the Tx UE (paragraphs 175, 181, 195-196; via DCI or SCI) and the CSI report is transmitted to the Tx UE based at least in part on the sidelink grant (paragraph 138, 175, 181; UE configured with grant configured for sidelink transmission; information region indicating whether CSI-RS is to be transmitted through DCI when PSSCH/sidelink transmitted for receiver UE). 

Regarding claim 16,
Park discloses the downlink control information (DCI) includes an indication to transmit the CSI report to one or more of the Tx UE or the network node (paragraphs 175, 181, 195-196; via DCI).

Regarding claims 17,
Park discloses the sidelink control information includes an indication to transmit the CSI report to one or more of the Tx UE or the network node (paragraphs 175, 181, 195-196; via SCI).

Regarding claims 18,
Park discloses receiving, from the Tx UE, radio resource control (i.e. higher layer) signaling that includes an indication to transmit the CSI report to one or more of the Tx UE or the network node (paragraphs 60, 161, 172-203). 

Regarding claims 19 and 20,
Park discloses the grant is an uplink grant received in downlink control information (DCI) from the network node or sidelink control information from the Tx UE (paragraphs 175, 181, 195-196; via DCI or SCI); and the CSI report is transmitted to the network node based at least in part on the uplink grant (paragraph 138, 175, 181; UE configured with grant configured for sidelink transmission; information region indicating whether CSI-RS is to be transmitted through SCI when PSSCH/sidelink transmitted for rx UE). 

Regarding claim 29,
Park discloses the DCI includes an indication to transmit the CSI report to one or more of the Tx UE or the network node or the sidelink control information that includes an indication to transmit the CSI report to one or more of the Tx UE or the base station (paragraphs 175, 181, 195-196; via DCI or SCI) or radio resource control signaling that includes an indication to transmit the CSI report to one or more of the Tx UE or the network node (RRC/higher layer signaling; paragraphs 60, 161, 172-203).

Regarding claim 30,
Park discloses receive an uplink grant in one of: downlink control information (DCI) from the base station or in sidelink control information from the Tx UE (paragraphs 175, 181, 195-196; via DCI or SCI) and transmit the CSI report to the base station based at least in part on the uplink grant (paragraph 138, 175, 181; UE configured with grant configured for sidelink transmission; information region indicating whether CSI-RS is to be transmitted through DCI/SCI when PSSCH/sidelink transmitted for receiver UE). 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Moon et al. (US20220255680A1), hereafter Moon.

Regarding claims 2 and 26, 
Park does not expressly show receiving the CSI report from the Rx UE based at least in part on a second DCI.
Moon discloses method and apparatus for sidelink communication (Title) including resource allocation/scheduling for PSSCH/sidelink transmissions and receiving the CSI report from the Rx UE based at least in part on a second DCI (paragraph 73; second DCI in 2-stage DCI for defining sidelink report information corresponding to the PSSCH).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Park by receiving the CSI report from the Rx UE based at least in part on a second DCI, as shown by Moon, thereby providing efficient signaling for a network node/base station to control direct cellular-based communication between terminals.

5.	Claims 8, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chae et al. (US20210105055A1), hereafter Chae.

Regarding claims 8 and 22,
Park does not expressly disclose the CSI report as a medium access control control element (MAC-CE) CSI report or adding an Rx/Tx UE identifier associated with the Rx/Tx UE to the CSI report.
Chae analogously discloses Sidelink Channel State Information Acquisition (Title) including the CSI report as a medium access control control element (MAC-CE) CSI report or adding an Rx/Tx UE identifier associated with the Rx/Tx UE to the CSI report (Abstract; Fig. 21-25, 31; paragraphs 195, 244-249, 278, 280).
It would have been obvious to one of ordinary skill in the art before the effective filing to modify Park including the CSI report as a medium access control control element (MAC-CE) CSI report or adding an Rx/Tx UE identifier associated with the Rx/Tx UE to the CSI report, as shown by Chae, thereby increasing resource flexibility to balance resource usage with sidelink CSI reporting.







Response to Arguments
6.	Applicant's arguments filed 11/11/2022 have been fully considered but they are not persuasive. 

In the Remarks, on pg. 12-14 of the Amendment, Applicant contends that the cited disclosure of Park indicating, through DCI or SCI, whether a sidelink SI-RS is to be transmitted is not the same as DCI indicating a sidelink grant for the receiver UE to transmit the CSI report to the transmitter UE.
The Examiner respectfully disagrees.  It is not seen how the claims distinguish from the cited portions of Park reproduced in Applicant’s remarks.  Park’s disclosure – of selecting a sidelink resource through dynamic signaling indicating whether or not a sidelink CSI should be transmitted or not – is substantially equivalent to claim limitations of indicating a “grant” for such sidelink CSI transmission between “receiver UE and transmitter UE”, which are necessarily involved in such a sidelink communication.  Park as cited is clear that such indication may be signaled in various ways, including via downlink control information or sidelink control information (paragraph 180, 186-195).  Similarly, the claims present alternative means for signaling this sidelink grant via first or second DCI.  Therefore, the rejections based on Park are properly maintained.


Furthermore, the Examiner notes that claims 13 and 28 are amended differently from claims 1 and 25.  However, rather than distinguishing from Park, these amendments appear to more expressly match the cited disclosure in Park, where the “grant” for sidelink CSI reporting is received in either DCI or SCI, as now expressly claimed in claim 13.  As shown above, the cited disclosure in Park (paragraphs 180-195) describes this same operation of providing indication, via downlink control information or sidelink control information, for selecting a sidelink resource through which sidelink CSI is transmitted.  
It is also noted that the amendments throughout the pending claims changing “base station” to “network node” does not appreciably change the scope of the previous claim terminology or distinguish from the cited disclosure in Park, as base stations, eNBs, etc. would also be considered “network nodes” given a broadest reasonable interpretation consistent with the Specification, as well as knowledge generally available to one of ordinary skill in the art.  

Conclusion
7.	The prior art made of record and not relied upon and considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477